Holmes, C. J.
This is an action of contract to recover $21
as liquidated damages for breach of an agreement not to sell Phenyo Caffein below a stipulated price. Phenyo Caffein was a proprietary medicine purchased by the defendant of the plaintiff. At the time of the sale and as a part of it a written statement of terms containing this agreement was read to the defendant and delivered to him. One stipulation expressed in the document was that the acceptance of the goods with the notice of the conditions of the sale should be an assent to the terms. The defendant accepted the goods and expressed no dissent. There is no question, therefore, that he agreed to those terms upon the *74consideration of the sale, which was made with a deduction from the full retail price. The defendant sold the goods so purchased below the stipulated price and broke his contract. So much of the defendant’s argument as denies the agreement, the consideration, or the applicability of the contract to the goods sold needs no further discussion.
The rest of the defence needs but a few words. It is said that the contract was unlawful as in restraint of trade. Some limits were set to the inherited doctrine on this subject by the recent case of Anchor Electric Co. v. Hawkes, 171 Mass. 101, as they had been in England before. When, as here, there is a secret composition, which the defendant presumably would have no chance to sell at a profit at all but for the plaintiff’s permission, a limit to the license, in the form of a restriction of the price at which he may sell, is proper enough. See Morse Twist Drill & Machine Co. v. Morse, 103 Mass. 73; Central Shade Roller Co. v. Cushman, 143 Mass. 353 ; Gloucester Isinglass & Glue Co. v. Russia Cement Co. 154 Mass. 92; Fowle v. Park, 131 U. S. 88, 97; Walsh v. Dwight, 40 App. Div. (N. Y.) 513.
It is suggested that the sum agreed upon in the writing as liquidated damages is a penalty. But it is admitted in the agreed facts that the damages are substantial and difficult to estimate, and it was recognized in the contract that they would be so. It has been decided recently that parties are to be held to their words upon this question except in exceptional cases where there are special reasons for a different decision. Guerin v. Stacy, 175 Mass. 595. In this case there is every reason for upholding the general rule. Chase v. Allen, 13 Gray, 42. Lynde v. Thompson, 2 Allen, 456.

Judgment for the plaintiff.